                Case 19-12153-KBO         Doc 780    Filed 07/21/21    Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:
                                                    Chapter 7
 BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,                                            Case No. 19-12153 (KBO)

                   Debtors.                         (Jointly Administered)


                      ORDER SCHEDULING OMNIBUS HEARING DATES


                 IT IS HEREBY ORDERED, that the following omnibus hearing dates have been

scheduled in the above-captioned cases:

                 DATE                        TIME

                 August 17, 2021             11:00 a.m. Eastern Time (Omnibus Hearing)

                 September 21, 2021          10:00 a.m. Eastern Time (Omnibus Hearing)




    Dated: July 21st, 2021                            KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:228617.9 57095/001
